141 S.E.2d 794 (1965)
264 N.C. 403
Elizabeth F. GORRELL, Plaintiff,
v.
C. Paul GORRELL, Defendant.
No. 699.
Supreme Court of North Carolina.
May 5, 1965.
*795 John F. Comer, Greensboro, for plaintiff, appellee.
Cahoon & Swisher, Greensboro, for defendant, appellant.
PER CURIAM:
The order attaching defendant for contempt is fatally defective in that it is not supported by a finding of fact that defendant's failure to make the required payments was wilful. "Our decisions uniformly hold that in contempt proceedings it is necessary for the court to find the facts supporting the judgment and especially the facts as to the purpose and object of the contemner, since nothing short of `willful disobedience' will justify punishment." Smith v. Smith, 247 N.C. 223, 225, 100 S.E. 2d 370, 372; accord, Smith v. Smith, 248 N.C. 298, 103 S.E.2d 400; Yow v. Yow, 243 N.C. 79, 89 S.E.2d 867.
Before the court may determine whether a husband's failure to pay is a wilful disobedience of its orders, i. e., done "knowingly and of stubborn purpose," Lamm v. Lamm, 229 N.C. 248, 250, 49 S.E.2d 403, 404, the judge must "find what are his assets and liabilities and his ability to pay and workan inventory of his financial condition," Vaughan v. Vaughan, 213 N.C. 189, 193, 195 S.E. 351, 353.
The order of arrest must be struck. The cause is remanded for further proceedings.
Error and remanded.